Citation Nr: 1516554	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for a right knee disability prior to 
December 17, 2012, and a rating in excess of 10 percent thereafter.

2.  Entitlement to compensable rating for herpes zoster.

3.  Entitlement to a rating in excess of 10 percent for a low back disability prior 
to December 17, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to August 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a rating in excess of 10 percent for a low back disability prior to December 17, 2012, and in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 17, 2014, the Veteran's service-connected right knee disability was manifested by subjective reports of pain with no evidence of arthritis, flexion limited to 45 degrees, extension limited to 10 degrees, recurrent subluxation or lateral instability, or a semilunar cartilage impairment or removal.

2.  Since December 17, 2014, the Veteran's service-connected right knee disability has manifested by limitation of flexion at most to 85 degrees and extension to zero degrees, even considering painful motion and other factors; the evidence does not show ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  The Veteran's herpes zoster covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no oral or topical therapy has been required during the past 12 month period,.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right knee disability prior to December 17, 2012, and in excess of 10 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5261 (2014).

2.  The criteria for a compensable rating for herpes zoster have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7806, 7820 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted for all three claims before the Board.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA records have also been obtained.

The Veteran was provided VA medical examinations in February 2008 and December 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations .  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




Right Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) in Burton v. Shinseki, 25 Vet. App. 1 (2011), held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. 

The Veteran contends that her service-connected right knee disability warrants a compensable rating prior to December 17, 2012, and a rating in excess of 10 percent thereafter.

The Veteran's right knee disability is rated under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a , Diagnostic Code 5003. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in February 2008.  She reported pain with speed walking, walking longer than 1 hour, running, jumping, and climbing stairs.  The pain was described as 8 out of 10.  Occasional stiffness and soreness were also noted.  She reported that weekly flare-ups occurred with the above activities.  The Veteran noted that her knee disability affected her ability to run after her child.  She did not report any effects on her usual occupation.

Upon examination, there was no objective evidence of painful motion, edema, effusion, instability, redness, heat, abnormal movement, or guarding of movement; however, tenderness behind the knee was found.  The Veteran's flexion was to 140 degrees.  The Veteran's extension was to 0 degrees.  Her gait was normal and she had no callosities or unusual shoe wear pattern that would indicate abnormal weight bearing.  Medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were negative upon examination.  Lachman's, anterior and posterior, and McMurray's tests were negative.  X-rays showed normal knee results. 

The Veteran was afforded a VA examination in December 2012.  The Veteran said that she self medicated with ibuprofen.  Flare-ups occurred 3 to 4 times per week and were precipitated by kneeling, bending, running and climbing stairs.  She reported popping and locking up of the knee at times.  Pain was 7 out of 10, which lasted 30 minutes with pressure behind her knee cap.  Although the examiner noted that the knee condition impacted the Veteran's ability to work, the Veteran described this impact as difficulty with the stairs and steps at home, running after her kids, and kneeling/bending when clearing around the house.

Upon examination, the Veteran's flexion was to 90 degrees, with pain.  The Veteran's extension was to 0 degrees without objective evidence of painful motion.  On repetitive use, forward flexion was to 85 degrees and extension was to 0 degrees.  Functional loss of less movement than normal, pain on movement and pain on repetitive use was noted.  No tenderness or pain to palpation was found.  Muscle strength, joint stability and medial instability were normal.  No patellar subluxation or dislocation was found.  No meniscal condition was noted and a total knee replacement was not found.  X-ray results showed no degenerative or traumatic arthritis or patellar subluxation.  

Prior to December 17, 2012

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's right knee disability prior to December 17, 2012.  There is no x-ray evidence of arthritis in the knee joint.  As noted,  the February 2008 VA x-rays showed normal alignment, no fracture, subluxation or degenerative changes.  The impression was normal.  Thus, a compensable evaluation is not warranted under Diagnostic Codes 5003 as the evidence indicates there is no arthritis of the knee.

During the February 2008 VA examination, there was right knee flexion to 140 degrees (full range of motion) with no objective evidence of pain.  As noted above, flexion limited to 45 limited warrants a 10 percent disability rating.  As such, the Veteran has not been shown to have more nearly approximated the criteria for a compensable rating under Diagnostic Code 5260 for this time period.

In considering the criteria of Diagnostic Code 5261, the Veteran demonstrated full extension to zero degrees in the right knee on VA examination in February 2008.  As noted above, extension limited to 10 degrees warrants a 10 percent disability rating.  As such, the Veteran has not been shown to have more nearly approximated the criteria for a compensable evaluation under Diagnostic Code 5261 for this time period.

Additionally, there is no objective evidence of instability, recurrent subluxation, joint effusion, or dislocated or removed semilunar cartilage.  Accordingly, assignment of a higher disability evaluation under Diagnostic Codes 5257, 5258, or 5259 cannot be granted.  Additionally, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not applicable.

Since December 17, 2012

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability since December 17, 2012.  Initially, the Board notes there is no x-ray evidence of arthritis in the knee joint.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5003.

Nor are the requirements for the assignment of a higher rating met under either Diagnostic Code 5260 or 5261.  The Veteran's December 2012 VA examination shows a range of motion for flexion, at worst, to 85 degrees and for extension to 0 degrees.  Absent flexion limited to a degree more nearly approximating 45 degrees or extension limited to a degree more nearly approximating 10 degrees, there is no basis for a compensable rating under either diagnostic code, much less a rating in excess of the currently assigned 10 percent.  Nor is there a showing of any further limitation of motion upon consideration of functional impairment due to DeLuca factors.  

Occasional popping and locking was reported by the Veteran at the 2012 VA examination, however, on examination, there was no evidence of dislocated or status-post removal of semilunar cartilage.  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5258 or 5259.

Also, no tenderness or pain to palpation was found; muscle strength, joint stability and medial instability were normal; and no patellar subluxation or dislocation was found.  Finally, there was no evidence of ankylosis and no impairment of the tibia, fibula, or genu recurvatum.  Accordingly, higher ratings are not available under Diagnostic Codes 5256 (knee ankylosis) , 5257 (recurrent subluxation or lateral instability), 5262 (tibia and fibula impairment) and 5263 (genu recurvatum).

The Board has considered the statements and assertions offered by the Veteran in support of her claim.  The Veteran has described pain with motion and occasional popping and locking that impairs her ability to function.  However, the objective medical findings on examination are of significantly greater probative value than the Veteran's subjective assessment of the severity of her right knee disability.  

The preponderance of the evidence is against the claim for a compensable rating prior to December 17, 2012, and in excess of 10 percent, thereafter, for the Veteran's service-connected right knee disability; there is no doubt to be resolved; and increased ratings for both periods on appeal are not warranted.

Herpes Zoster

The Veteran contends that her service-connected herpes zoster warrants a compensable rating.

This disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7820.  Under this Diagnostic Codes, skin infections not listed elsewhere in the rating criteria, are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Code 7801 through Diagnostic Code 7805), or dermatitis (Diagnostic Code 7806), depending upon the prominent disability.  As the Veteran's disability does not involve the head, face or neck and/or scarring, her herpes zoster is rated under Diagnostic Code 7806.

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  Accordingly, these revisions do not apply to the present case.  See 38 C.F.R. § 4.118 ; 73 Fed. Reg. 54708 (Sept. 23. 2008).  Moreover, Diagnostic Code 7806 was not substantively revised on September 23, 2008.

Diagnostic Code 7806 provides that when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12 month period.

The Veteran was afforded a VA examination in February 2008.  The Veteran complained of excess acne, especially in the summer.  She noted that it affected her emotionally, specifically her self-esteem.  She reported being seen by a dermatologist once in the past 12 months.  A scarring, blotchy appearance was noted.  

Upon examination, the examiner found acne affected the Veteran's head and neck.  4.5% of the exposed area was affected.  It was noted that the Veteran had acne on her forehead, temples, cheeks and chin, and the nape of her neck.  At various ranges, she had comedones, papules and pustules that were pus-filled.  In an August 2008 addendum, the VA examiner clarified that the acne noted on the Veteran's body was not related to her military service but was more likely related to the natural process of female maturation.

In a May 2008 VA medical addendum, the same VA examiner noted that the Veteran's service treatment records reflect that at one point, she was taking Acyclovir in service, which meant that she was having an outbreak of herpes zoster.  It was noted that the Veteran's herpes zoster could lay dormant and that she was not having an outbreak when she was seen by the examiner in February 2008.

The Veteran was afforded a VA examination in December 2012.  She noted that when flare-ups of herpes zoster occurred, the lesions that formed were painful to touch and that moving her arms would stretch the skin and cause pain.  The examiner noted that there was no scarring or disfigurement of the head, face or neck.  No benign or malignant skin neoplasms or systematic manifestations of the skin were found.  Oral or topical medications were not reported to have treated the skin condition in the past 12 months (although it was noted the Veteran was prescribed Valtrex for treatment in 2008).  No debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiform or toxic epidermal necrolysis were found.  No infections of the skin of an exposed area or the total body area were found.  The examiner reported that the Veteran did not have one or more scars anywhere on her body or disfigurement of the head, face or neck.  No scars on the trunk or extremities were found.  The examiner specifically noted that no active lesions or scars from herpes zoster were noted on either arm.  The examiner also noted that the Veteran's herpes zoster did not impact her ability to work.

Here, there is no evidence showing that herpes zoster involves at least 5 percent, but less than 20 percent of the Veteran's entire body; or at least 5 percent, but less than 20 percent of exposed areas is affected.  Although the acne noted in the 2008 VA examination covered almost 5 percent of her exposed body, in August 2008 the VA examiner clarified that the acne noted on examination was not related to the Veteran's military service.  The service-connected disability of herpes zoster also does not require treatment with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, within the last 12 months.  Although the Veteran reported scarring on her arms and elbows, the December 2012 examination report indicates no scarring anywhere on her body.  The Board finds the examiner's objective findings of no lesions or scarring on the arms to be more probative than the Veteran's subjective report of scarring on the arms.  As such, the Board finds that the evidence does not show that a compensable rating for herpes zoster is warranted.  

The preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected herpes zoster disability; there is no doubt to be resolved; and increased rating is not warranted.

Other Considerations

The evidence shows that the Veteran's service-connected right knee disability results in pain and decreased range of motion and the service-connected herpes zoster results in less than 5 percent of the exposed areas as affected; as these manifestations are expressly covered by the schedular rating criteria, the Board finds that the schedular rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected right knee and herpes zoster is adequate, both individually and in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence shows that the Veteran reported that her service-connected right knee disability impacts her ability to climb stairs at home, run after her kids and kneel and bend when cleaning the house and that the service-connected herpes zoster produces lesions that are painful to touch, she has not contended and there is no evidence of record showing that that her service-connected disabilities preclude substantially gainful employment.  In fact, the December 2012 VA examiner noted that the Veteran's herpes zoster has no impact on her ability to work.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.



ORDER

Entitlement to a compensable rating for a right knee disability prior to December 17, 2012, and a rating in excess of 10 percent thereafter, is denied.

Entitlement to compensable rating for herpes zoster is denied.



REMAND

The Board finds that additional development is needed in this case.

The Veteran was afforded a VA examination in December 2012.  She noted tingling in both legs, but denied numbness and pain in lower extremities.  The Veteran stated that the pain was 8 to 9 out of 10 and lasted 30 minutes to an hour.  It was relieved by changing position, ibuprofen, heat pad and icy hot cream.  Upon examination, the examiner noted that the Veteran had radicular pain.  However, no location for constant or intermittent pain was reported and no paresthesias, numbness or severity for the pain was noted.  No neurological abnormalities were found. 

The Board finds that the December 2012 VA examination is insufficient to resolve the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  At her December 2012 VA examination, the Veteran reported tingling in both legs and the examiner indicated that the Veteran had radicular pain.  However, upon examination, the location for constant or intermittent pain, paresthesias, numbness were all reported as none.  As such, it is unclear if the Veteran has neurological deficits in the lower extremities related to her service-connected spine disability.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neurological disability of the lower extremities, to include radiculopathy.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion, for any neurological disability of the bilateral lower extremities found, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to service or caused or aggravated by the Veteran's service-connected lumbar spine.  The examiner should note the Veteran's assertions of tingling in both legs. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


